                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION

CHRISTOPHER D. BODONI,               )
                                     )
       Plaintiff,                    )
                                     )       Civ. No. 1:19-00078-FDW-DSC
v.                                   )
                                     )
ANDREW M. SAUL,                      )
Commissioner of Social Security,     )
                                     )
       Defendant.                    )

                                            ORDER

       THIS MATTER is before the Court on the parties’ Consent Motion to Remand (Doc. No.

14). For the reasons stated in the motion, to which all parties consent, it is GRANTED.

       Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing Defendant’s decision with remand in Social Security actions under sentence four of 42

U.S.C. § 405(g), and in light of Defendant’s motion, with Plaintiff’s consent, to remand this

action for further administrative proceedings, the Court hereby remands this case to Defendant,

pursuant to sentence four of 42 U.S.C. § 405(g), for further administrative proceedings. See

Melkonyan v. Sullivan, 501 U.S. 89 (1991); Shalala v. Schaefer, 509 U.S. 292 (1993).

       IT IS SO ORDERED.

                                      Signed: November 18, 2019
